PER CURIAM.
These appeals are from interlocutory decrees in admiralty entered in suits filed because of a collision in New York Bay between the Tug Calateo No. 2 and the M/V Barnes.
The district judge, of the opinion that both vessels were at fault and that damages should be divided, made findings of fact and conclusions of law, and wrote an opinion accordingly. His opinion fully and carefully marshals and determines the effect of the evidence.
We are unable to agree with libellant that the decision incorrectly adjudged the facts or is in conflict with any applicable legal principle. It will serve no useful purpose for us to do again what the district judge has already done so well, retell the story of the collision, trace and point out wherein its actors were at fault. It is sufficient for us to say that we approve both what the district judge did and the way he did it, and that on his opinion and for the reasons that he gave, we affirm his decrees.